FLETCHER, Chief Judge
(dissenting):
In my view, the restrictive provisions of RG Reg. 125-2 represent an exercise of a command function in the interest of training. Even though restraint under privilege level I was substantial, the appellant not only had, but exercised, the option of meritoriously earning, then losing, the relative freedom of privilege level V. But even under level I there were other differences *68between the status of a “retrainee” and that of a prisoner serving a sentence pursuant to a court-martial conviction. This militates against the view of these restrictions as subterfuge for mere confinement.
I disagree with the suggestion that the record does not support implicit consent on the part of the appellant to enter the retraining program. The record reflects the option of prisoners to refuse participation in the retraining program. Appellant testified that while he did not particularly want to go to the retraining group, he did not decline entry because he knew a discharge was in the offing and he perceived successful participation in the program as a way to upgrade his discharge. Appellant’s testimony to this motivation under these facts evidences at least implicit consent to this military program. I, thus, conclude that retention of the appellant within the 3320th Retraining Group beyond the term of his prior court-martial confinement was not an illegal extension of his sentence and that the restrictive regulation was lawfully applied to him.
APPENDIX
RG Reg. 125-2 (Aug. 19. 19741.
5. Privilege Levels: Five privilege levels are outlined in Attachment 3. Retrainees will advance from one privilege level to the next on the basis of point totals and team approval. Retrainees who are not advanced, even though they have the point total required for the next higher privilege level, will be counseled by the Team Leader/NCOIC. A written record of the counseling will be made on ATC Form 18, which will be retained in the team folder. Once advanced, a retrainee must continue to earn points prescribed in Attachment 1 on a daily basis, or he will be regressed to the next lower privilege level.

************

ATTACHMENT 3
Retrainee Privilege Levels
Level I: A retrainee in Level I may depart his team area of residence to go directly to and return directly from a single designated location on Lowry Air Force Base, Colorado, if authorized to do so in advance by a member of the Retraining Group staff.
Level II: During scheduled free time, a retrainee in Level II may sign out for one area listed in the table below at a time. He must proceed directly to and return directly from the area for which he is signed out. He must sign in immediately upon his return. He must request and receive permission from a member of the Retraining Group staff to sign out for any other location; the same sign out/in and travel rules apply to retrainees in Level II as do to retrainees in Level I.
Level III: During scheduled free time, a retrainee in Level III may sign out for one area listed in the table below at a time. He must request and receive permission from a member of the Retraining Group staff to sign out for any other location. The same sign out/in and travel rules apply to retrainees in Level III as do to retrainees in Level I.
Level IV: During scheduled free time, a retrainee in Level IV may sign out for up to two of the areas listed in the table below. NOTE: Retrainees whose minimum release dates have not yet passed must observe the conditions of their parole as outlined in Atch 4. The retrainees in Level IV must sign out and in at their Team upon departure/return.
Level V: Retrainees in Level V may sign out for up to two of the areas listed in the table below. Level V retrainees are not required to meet bedcheck or week end morning roll calls, and may be absent from their Team areas after bedcheck/before roll call. NOTE: Retrainees whose minimum release dates have not yet passed must observe the conditions of their parole as outlined in Atch 4. The retrainees in Level V must sign out and in at their Team upon departure/return.

*69